 1 Paul E. Fogarty, WSBA # 26929                      Honorable Christopher M. Alston
   FOGARTY LAW GROUP PLLC                             Chapter 11
 2 1001 4th Avenue, Suite 3200
   Seattle, WA 98154
 3 (206) 331-0172

 4

 5

 6

 7
                           IN THE UNITED STATES BANKRUPTCY COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10 In re
                                                       Case No. 16-11767-CMA
11 Northwest Territorial Mint LLC,
                                                       NOTICE OF APPEAL FROM ORDER ON
12                    Debtor.                          FEE APPLICATIONS OF TRUSTEE,
                                                       CASCADE CAPITAL GROUP, LLC, K&L
13                                                     GATES, AND MILLER NASH GRAHAM
                                                       & DUNN [DKT. NO. 2118]; AND ORDER
14                                                     ON MOTION TO ALTER OR AMEND
                                                       FINDINGS OF FACT AND
15                                                     CONCLUSIONS OF LAW IN ORDER ON
                                                       FEE APPLICATIONS [DKT. NO. 2182]
16

17
            Notice is hereby given that, pursuant to the Federal Rules of Bankruptcy Procedure (the
18
     “Bankruptcy Rules”) and 28 U.S.C. § 158, Mark T. Calvert, trustee in the above-referenced case,
19
     by and through his attorneys of record, (“Appellant”) hereby appeals to the United States
20
     Bankruptcy Appellate Panel of the Ninth Circuit from (a) the Order on Fee Applications of
21
     Trustee, Cascade Capital Group, LLC, K&L Gates, and Miller Nash Graham & Dunn of the
22
     United States Bankruptcy Court for the Western District of Washington at Seattle [D.I. 2118] (the
23
     “Fee Order”), and (b) the Order on Motion to Alter or Amend Findings of Fact and Conclusions of
24
     Law in Order on Fee Applications [D.I. 2182] (the “7052 Order,” and together with the Fee Order,
25
     the “Orders”).
26

27
                                                                  FOGARTY LAW GROUP PLLC
     NOTICE OF APPEAL - 1                                           1001 4th Avenue, Suite 3200
28                                                                       Seattle, WA 98154
                                                                     Telephone: (206) 331-0172
                                                                      Facsimile: (206) 826-940


Case176402.2
     16-11767-CMA          Doc 2184   Filed 01/02/201 Ent. 01/02/20 15:07:24              Pg. 1 of 5
 1          Pursuant to Bankruptcy Rule 8003(a)(3) and in accordance with Official Form 417A, the

 2 names of all parties to the Orders and the names, addresses, and telephone numbers of their

 3 attorneys (or in the case of a pro se litigant, the address of such litigant) are:

 4     Party Name                           Role                   Attorney Contact Information
 5                                                                 Paul E. Fogarty
       1.    Mark T. Calvert                Appellant
                                                                   FOGARTY LAW GROUP PLLC
 6                                                                 1001 4th Avenue, Suite 3200
                                                                   Seattle, WA 98154
 7                                                                 Telephone: (206) 331-0172
                                                                   -and-
 8
                                                                   Thomas E. Patterson
 9                                                                 Daniel J. Bussel
                                                                   Nir Maoz
10                                                                 KLEE, TUCHIN, BOGDANOFF &
11                                                                 STERN LLP
                                                                   1999 Avenue of the Stars, 39th Floor
12                                                                 Los Angeles, CA 90067
                                                                   Telephone: (310) 407-4010
13
       2.    K&L Gates                      Applicant              Michael J. Gearin
14                                                                 David C. Neu
                                                                   Brian T. Peterson
15                                                                 K&L GATES LLP
                                                                   925 Fourth Avenue, Suite 2900
16                                                                 Seattle, WA 98104
17                                                                 Telephone: (206) 623-7580
                                                                   (206) 623-7580
18
       3.    Cascade Capital Group,         Applicant              Pro se
19           LLC
             1501 Fourth Avenue
20           Suite 2840
             Seattle, WA 98101
21

22     4.    Official Unsecured             Objector               Mark D. Northrup
             Creditors Committee                                   MILLER NASH GRAHAM & DUNN
23                                                                 LLP
                                                                   2801 Alaskan Way, Suite 300
24                                                                 Seattle, Washington 98121
                                                                   Telephone: (206) 623-8300
25
       5.    William L. Hanson              Objector               Pro se
26           P.O. Box 64655
             University Place, WA
27
                                                                      FOGARTY LAW GROUP PLLC
     NOTICE OF APPEAL - 2                                               1001 4th Avenue, Suite 3200
28                                                                           Seattle, WA 98154
                                                                         Telephone: (206) 331-0172
                                                                          Facsimile: (206) 826-940


Case176402.2
     16-11767-CMA         Doc 2184      Filed 01/02/202 Ent. 01/02/20 15:07:24                Pg. 2 of 5
 1          98464

 2     6.   Randall Lovelace            Objector          Pro se
            5021 W AR 58 Hwy
 3          Melbourne, AR 72556
 4
       7.   Julie Williams              Objector          Pro se
 5          819 Blazingwood Dr.
            Greensboro, NC 27406
 6
       8.   E. James Lunt               Objector          Pro se
 7          2537 E. Edgewood Ave.
            Mesa, AZ 85204
 8
       9.   Eric A. Watts             Objector            Pro se
 9
            11365 N. Forest Grove Rd.
10          Mooreseville, IN 46158

11     10. Robert Difatta               Objector          Pro se
           1107 Horne Street
12         St. Charles, IL 60174
13     11. David L. Sorensen            Objector          Pro se
14         10 Clover Lane
           Pasco, WA 99301
15
       12. Frank Roberto                Objector          Pro se
16         166 Berkshire Rd.
           Merrick, NY 11566
17
       13. Jay Trushenski               Objector          Pro se
18         4158 Stampede Drive
19         Carson City, NV 89701

20     14. Jeff Manke                   Objector          Pro se
           24917 13th Place S
21         Des Moines, WA 98198
22     15. Jeffrey Mark McMeel          Objector          Pro se
           900 Jefferson St
23         Olympia WA 98501
24
       16. Lee H. Thorsell              Objector          Pro se
25         23450 Butterfield Trail
           Bend, OR 97702-9614
26

27
                                                             FOGARTY LAW GROUP PLLC
     NOTICE OF APPEAL - 3                                      1001 4th Avenue, Suite 3200
28                                                                  Seattle, WA 98154
                                                                Telephone: (206) 331-0172
                                                                 Facsimile: (206) 826-940


Case176402.2
     16-11767-CMA      Doc 2184      Filed 01/02/203 Ent. 01/02/20 15:07:24          Pg. 3 of 5
 1     17. Jodie Hirtler               Objector          Pro se
 2         136 Big Creek Ln
           Murphy NC 28906
 3
       18. David Dougherty             Objector          Pro se
 4         3846 Old Milton Hwy
           Walla Walla, WA 99362
 5
       19. Larry F. Rowe               Objector          Pro se
 6
           2418 Country Road 220
 7         Durango, CO 81303

 8     20. John Eisenmann              Objector          Pro se
           258 N 2nd Street
 9         Decatur, IN 46733
10     21. Scott Ainsworth             Objector          Pro se
           2880 Tradewinds Trail
11
           Green Bay WI 54313
12
       22. Melvin J. Bell              Objector          Pro se
13         165 Parsonage Road
           Colfax, LA 71417-6075
14
       23. David J. Lord Jr.           Objector          Pro se
15         1651 Bird Point Dr.
           Cotopaxi, CO 81223
16

17     24. Amanda Hull                 Objector          Pro se
           P.O. Box 127
18         Emmigrant, MT 59027

19     25. Robert L. Reid              Objector          Pro se
           1416 Hayes St
20         Aberdeen, WA 98520
21
       26. Douglas L. Davidson         Objector          Pro se
22         516 E. Golden Bell Rd.
           Saint David, AZ 85630
23
       27. Peter Berger                Objector          Pro se
24         227 Deerfield Rd
           Elmer NJ 08318
25
       28. Glenn B. Grayman            Objector          Pro se
26
           6511 Western Run Dr.
27
                                                            FOGARTY LAW GROUP PLLC
     NOTICE OF APPEAL - 4                                     1001 4th Avenue, Suite 3200
28                                                                 Seattle, WA 98154
                                                               Telephone: (206) 331-0172
                                                                Facsimile: (206) 826-940


Case176402.2
     16-11767-CMA     Doc 2184      Filed 01/02/204 Ent. 01/02/20 15:07:24          Pg. 4 of 5
 1          Baltimore, MD 21215

 2     29. Grace Yow                     Objector               Pro se
           16483 N 165th Avenue
 3         Surprise, AZ 85388
 4
       30. Igor Lachter                  Objector               Pro se
 5         14-17 Lucena Dr.
           Fair Lawn, NJ 07410
 6
       31. Tim Tait                      Objector               Pro se
 7         155 Hillcrest Rd.
           Mohnton, PA 19540
 8
       32. Matthew Staley                Objector               Pro se
 9
           620 So I St
10         Tacoma, WA 98405

11     33. Paula Pehl                    Objector               Pro se
           813 Barnhart St
12         Raymond, WA 98577
13

14         Pursuant to Bankruptcy Rule 8003, a copy of the Fee Order is attached hereto as Exhibit A

15 and a copy of the 7052 Order is attached hereto as Exhibit B. This Notice of Appeal is also

16 accompanied by the prescribed fee.

17

18 DATED: January 2, 2020             Respectfully submitted,

19

20                                    By:                          /s/ Paul E. Fogarty
21                                                         Paul E. Fogarty
                                                           FOGARTY LAW GROUP PLLC
22                                                         1001 4th Avenue, Suite 3200
                                                           Seattle, WA 98154
23                                                         (206) 331-0172

24                                                         Attorney for Mark T. Calvert

25

26

27
                                                                  FOGARTY LAW GROUP PLLC
     NOTICE OF APPEAL - 5                                           1001 4th Avenue, Suite 3200
28                                                                       Seattle, WA 98154
                                                                     Telephone: (206) 331-0172
                                                                      Facsimile: (206) 826-940


Case176402.2
     16-11767-CMA       Doc 2184     Filed 01/02/205 Ent. 01/02/20 15:07:24               Pg. 5 of 5
